Citation Nr: 0717129	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-34 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In February 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is part of the record.


FINDING OF FACT

There is no diagnosis of PTSD which meets the statutory and 
regulatory requirements for service connection for such a 
disorder.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection requires (1) medical evidence of current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994) (DSM-IV)).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); 
Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a 
specific finding as to whether the veteran engaged in 
combat).

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

Although the veteran has alleged combat service, his service 
personnel records do not suggest participation in combat.  
His service personnel records show that, while in Vietnam, 
the veteran served with H&S (headquarters and security) 
Company, 2nd Battalion, 9th Marines, 3rd Marine Division and 
participated in various operations.  His DD-214 and his 
personnel records show that his military occupational 
specialty was cook and he received no awards or decorations 
indicative of combat.  

Because the record does not demonstrate that the veteran 
engaged in combat with the enemy, his alleged in-service 
stressors must be corroborated.

The veteran has claimed numerous stressful experiences while 
serving in Vietnam.  He has described witnessing the deaths 
of several fellow service members, to include the death of 
his best friend with whom he engaged in a coin toss for a 
duty assignment which turned out to be fatal on the first day 
he arrived in Vietnam.  The veteran recalled that he carried 
the dead body of this soldier back to the unit.  He has also 
described hearing a unit being overrun by Vietcong and 
service members screaming, coming face to face with a cobra, 
and losing a service member while on patrol.  

Although there is no verification of the veteran's alleged 
stressors, internet research has revealed that the deceased 
service member identified as the veteran's best friend was 
serving with H (headquarters) Company, 2nd Battalion, 9th 
Marines, 3rd Marine division at the time of his death and 
that he died as a ground casualty in Vietnam in Quang Nam 
Province on May 6, 1966.  

Inasmuch as the veteran's personnel records show that he 
participated in various operations in Vietnam at the time of 
this alleged stressful incident and that the deceased soldier 
and the veteran may have been serving in the same unit, the 
Board finds that, for the limited purpose of this decision, 
the stressful incident in which the veteran's best friend was 
killed is verified.  

The Board finds that this is the sole stressor which can be 
confirmed by VA.

Service medical records are silent with respect to mental 
health complaints or treatment, the initial post service 
mental health treatment was not until September 2003 when the 
veteran's symptoms were diagnosed as PTSD by his osteopath, 
and he has continued to receive mental health treatment for 
PTSD to the present.  

The veteran was afforded a VA PTSD examination in February 
2004 and the examination report reflects review of his claims 
file.  This examination report notes the veteran's alleged 
stressful experiences; however, it does not provide a 
diagnosis of PTSD.  Specifically, the examiner concluded that 
the veteran does not meet the criteria for a diagnosis of 
PTSD by DSM-IV criteria, missing by two symptoms.  Moreover, 
even if the veteran exceeded this threshold and qualified for 
a diagnosis of PTSD, his scores on the PK and Mississippi 
Scales were well below veterans with PTSD.  Accordingly, the 
examiner provided no Axis I diagnosis in spite of some 
symptoms of PTSD.  

Such a finding is found to have great probative weight and 
provides evidence against this claim.  The Board has reviewed 
this report in detail and finds that its findings are 
entitled to great probative weight, outweighing the report 
that supports the veteran's claim.  Further, the Board must 
find that the post-service medical record, including 
treatment reports, provide evidence against a finding that 
the veteran has PTSD.  For example, there is significant 
evidence of problems other than PTSD in the veteran's medical 
record; including the damage that substance abuse has done in 
the veteran's life.

Upon consideration of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a diagnosis of PTSD which meets the statutory and 
regulatory requirements for service connection for such 
disorder.  Section 4.125(a) of 38 C.F.R. requires that 
diagnoses of mental disorders conform to the fourth edition 
of the DSM-IV and, as clearly shown upon VA examination, the 
veteran does not quite meet the criteria for a diagnosis of 
PTSD by DSM-IV criteria, missing by two symptoms.  

The Board acknowledges that certain VA and private treatment 
records include a diagnosis of PTSD.  However, there is no 
indication that any of these health care professionals had 
the benefit of actually reviewing the claims folder before 
making this diagnosis.  On the other hand, the February 2004 
VA examiner specifically indicated that he had the benefit of 
reviewing the claims folder and concluded that the veteran 
did not have PTSD.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 
71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review as well as the 
relative merits of the expert's qualifications and analytical 
findings.  The probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The February 2004 VA examination report, because it is based 
on actual review of the claims folder, is the most probative 
evidence concerning the nature of the veteran's psychiatric 
disability.  With the information from the claims folder at 
hand, and clearly utilizing the criteria relating to PTSD 
found in DSM-IV, the examiner concluded that the veteran does 
not in fact have PTSD.  Further, the Board finds that the 
post-service medical record, as a whole, supports the finding 
that the veteran does not have PTSD.  Therefore, the 
preponderance of the evidence is that the veteran does not 
have a diagnosis of PTSD in accordance with the criteria set 
forth in 38 C.F.R. § 4.125.

To the extent that the veteran himself has claimed that he 
currently has a psychiatric disorder, to include PTSD, which 
is related to service, as a layman he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  A letter dated in November 2003 and 
provided to the appellant prior to the April 2004 rating 
decision on appeal satisfies the duty to notify provisions as 
this letter discusses the criteria with respect to the 
appellant's claim of entitlement service connection for PTSD.  

Moreover, since the appellant's claim for service connection 
is being denied, no disability rating or effective date will 
be assigned and, thus, there can be no possibility of any 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

As for the duty to assist, the RO has obtained the veteran's 
service personnel records and his service, VA, and private 
medical records.  The veteran has also been afforded a VA 
PTSD examination in connection with his claim and he has 
submitted lay evidence in the form of his RO and Travel Board 
hearing testimony and his written communications.  The 
evidence associated with the claims file adequately addresses 
the requirements necessary for evaluating the claim decided 
herein.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the part of 
VA has been rebutted in this case.  Based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit with respect to his claim.  

Moreover, based on the veteran's contentions and the 
communications provided to the veteran by VA over the course 
of this appeal, he is found to be reasonably expected to 
understand from the notices provided what was needed. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


